United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1034
                                    ___________

Omar Garza Alvarado,                  *
                                      *
             Petitioner,              *
                                      *
       v.                             * Petition for Review from the Board
                                      * of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [PUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: April 9, 2007
                                 Filed: April 17, 2007
                                  ___________

Before MURPHY, BRIGHT, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Omar Garza Alvarado, a citizen of Mexico, was charged with being removable
after he pled guilty to and was convicted of possession of firearms and ammunition
by an unlawful user of a controlled substance, in violation of 18 U.S.C.§§ 922(g)(3),
924(a)(2), and possession of a controlled substance, in violation of 21 U.S.C. § 844(a),
18 U.S.C. § 2. The Immigration Judge (IJ) found Garza removable as an aggravated
felon, pretermitting his application for cancellation of removal. The Board of
Immigration Appeals (BIA) affirmed.
      Garza asserts that although he pled guilty to possessing a firearm, he did not
commit an aggravated felony because his guns – a .22 caliber rifle and a 12 gauge
shotgun – were used for sporting purposes. The petition for review is denied.

                                           I.

       The Immigration and Nationality Act (INA) limits this court's jurisdiction to
review discretionary decisions of the BIA. Solano-Chicas v. Gonzales, 440 F.3d
1050, 1054 (8th Cir. 2006). However, this court retains the power to consider whether
the BIA "properly applied the law to the facts in determining an individual's eligibility
to be considered for the relief." Id. at 1055. This court reviews de novo the BIA's
legal determinations and grants deference to its interpretation of the INA. Nyirenda
v. INS, 279 F.3d 620, 623 (8th Cir. 2002).

      Any alien convicted of an aggravated felony is removable. See INA §
237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). An aggravated felony means "an
offense described in . . . section 922(g)(3) . . . of title 18, United States Code." See
INA § 101(a)(43)(E)(ii), 8 U.S.C. § 1101(a)(43)(E)(ii). The IJ determined that Garza
was removable as an aggravated felon because he violated section 922(g)(3).

       The attorney general may cancel removal of an alien who is deportable if the
alien (1) has been a lawfully admitted permanent resident for not less than five years,
(2) has resided in the United States continuously for 7 years after having been
admitted, and (3) has not been convicted of an aggravated felony. See INA §
240(A)(a), 8 U.S.C. § 1229b(a); Munoz-Yepez v. Gonzales, 465 F.3d 347, 349 (8th
Cir. 2006). The IJ found, and BIA affirmed, that Garza was ineligible for cancellation
of removal because he was convicted of an aggravated felony.

      Garza argues that his conviction is not an aggravated felony because he
possessed the firearms for sporting purposes. In the plea agreement in his criminal


                                          -2-
case, the parties agree that the base offense level under the Sentencing Guidelines is
reduced because the defendant possessed the firearm "solely for lawful sporting
purposes."

      A firearm is defined in 18 U.S.C. § 921(a)(3) as:

      (A) any weapon (including a starting gun) which will or is designed to
      or may readily be converted to expel a projectile by the action of an
      explosive; (B) the frame or receiver of such a weapon; (C) any firearm
      muffler or firearm silencer; or (D) any destructive device.

Category D, any destructive device, excepts:

      (C) . . . .
      any other device which the Attorney General finds is not likely to be
      used as a weapon, is an antique, or is a rifle which the owner intends to
      use solely for sporting, recreational, or cultural purposes.

18 U.S.C. § 921(a)(4).

       Garza contends that the sporting exception modifies the definition of firearm
for the purposes of removal. Garza relies on Lemus-Rodriguez v. Ashcroft, 350 F.3d
652, 655 (7th Cir. 2003), where the petitioner was "not barred from claiming his
criminal use of the rifle had a cultural purpose." Lemus-Rodriguez is inapposite
because the alien there was convicted of "attempted reckless discharge of a firearm,
in violation of Illinois law," which is not expressly defined as an aggravated felony
in the INA. See id. at 653. Lemus-Rodriguez thus does not address a conviction
defined as an aggravated felony, as relevant here, an "offense described in . . . section
922(g)(3)." See INA § 101(a)(43)(E)(ii), 8 U.S.C. § 1101(a)(43)(E)(ii).

      Here Garza pled guilty to and was convicted of violating 18 U.S.C. § 922(g)(3).
The guilty-plea transcript in the criminal case recites:


                                          -3-
             THE COURT: All right. Please stand. As to Count One,
             possession of firearms and ammunition by an unlawful user
             of a controlled substance, in which the United States
             Attorney has charged that on or about October 1, 2004 in
             the District of North Dakota and elsewhere, Omar Alvarado
             Garza, then being an unlawful user of a controlled
             substance, possessed in and affecting commerce firearms
             and ammunition, specifically, the firearms described in the
             Information, all in violation of Title 18, United States Code,
             Sections 922(g)(2)[1] and 924(a)(2), to that charge how do
             you plead? Guilty or not guilty?

             THE DEFENDANT: Guilty.

A.R. 144-45. The judgment says:

             Accordingly, the defendant is adjudged guilty of such
             count, which involve the following offenses:

      Title & Section     Nature of Offense      Date Offense Concluded
      18 U.S.C. §         Possession of Firearms 10-01-04
      922(g)(3) and       and Ammunition by an
      924(a)(2)           Unlawful User of a
                          Controlled Substance

       Garza was convicted of violating section 922(g)(3). The plain text of the INA
says, "The term 'aggravated felony' means . . . an offense described in . . . section
922(g)(3)." See INA § 101(a)(43)(E)(ii), 8 U.S.C. § 1101(a)(43)(E)(ii). "Cancellation
of removal under § 240A is only available to an alien who 'has not been convicted of
any aggravated felony.'" Munoz-Yepez, 465 F.3d at 349 (emphasis in original). See
8 U.S.C. § 1229b(a)(3). As Garza was convicted of violating section 922(g)(3), for
purposes of removal and cancellation of removal, he is an aggravated felon. The BIA

      1
        All the documents and the other oral references in the criminal case are to
section 922(g)(3).

                                          -4-
did not err in affirming the IJ's decision finding him removable and statutorily
ineligible for cancellation of removal.

                                      II.

      The petition for review is denied.
                       ______________________________




                                      -5-